Case 1:21-cv-20967-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  SMB G-IV VIII, LLC, a Florida Limited
  Liability Company,                                          GENERAL JURISDICTION DIVISION

         Plaintiff,                                           CASE NO. 21-CV-20967
  v.

  ISIS DE LA TORRE, a foreign individual
  resident of New York,

        Defendant.
  ________________________________/

                                                COMPLAINT

         Plaintiff SMB G-IV VIII, LLC (hereinafter “SMB”), by and through its undersigned

  counsel, and in accordance with 28 USC §1332, files this Complaint against Defendant ISIS DE

  LA TORRE (hereinafter “TORRE”), a foreign individual and in support hereof states as follows:

                                     JURISDICTION AND VENUE

         1.      This matter seeks damages in excess of $75,000.00, exclusive of costs, interest

  and fees.

         2.      SMB is a Florida Limited Liability Company with its principal place of business

  in Logwood, Florida.

         3.      Defendant TORRE is an individual citizen of NEW YORK.

         4.      Accordingly, Federal diversity jurisdiction is proper under 28 U.S.C. §1332 for

  citizens of different states and the amount in controversy exceed the jurisdictional threshold of

  $75,000.00.

         5.      The present matter seeks to enforce a personal guaranty between the parties,

  whereby Defendant TORRE is the sole Guarantor. See Exhibit A – “Guaranty”. Moreover, in
                                           1

                                           GRIFFIN & SERRANO, P.A.
                                    707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR,
                 FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
Case 1:21-cv-20967-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 2 of 4




  executing the Guarantee, TORRE consents to the jurisdiction of this Court and expressly waives

  jury trial. See Exhibit A, Section 7.

            6.    Accordingly, Jurisdiction and venue are proper in the District Court for the

  Southern District of Florida as Federal diversity jurisdiction is proper under 28 U.S.C. §1332 for

  citizens of different states, the amount in controversy exceed the jurisdictional threshold, and by

  operation of the Guaranty subject of this case, the Defendant Torre has consented to the

  jurisdiction of this Court.

                                FACTS APPLICABLE TO ALL COUNTS

            7.    At all times material, TORRE represented to be the sole shareholder of

  INTERNATIONAL MARKETS LIVE, INC. (hereinafter the “Borrower” - See Exhibit B -

  Borrowing Resolution). TORRE executed several documents in her corporate capacity related to

  the purchase of one Gulfstream I-V Aircraft further identified as Registration No. N728LB,

  Serial No. 1296 (the “the Aircraft”), including an Aircraft Security Agreement dated October 22,

  2019. (See Exhibit C – “the Agreement”).

            8.    TORRE further executed a Secured Promissory Note dated October 22, 2019, in

  the amount of $3,995,000.00, which required monthly payments in the amount of $95,000.00

  commencing December 22, 2019, until paid in full. (See Exhibit D – “Secured Promissory

  Note”).

            9.    TORRE also personally guaranteed the obligations of the Agreement and entered

  into the Guaranty attached hereto as Exhibit A as a condition of the Lender entering into the

  Agreement. The Guaranty is executed by TORRE in her individual capacity. Under the

  Guaranty, TORRE, as Guarantor, guaranteed to lender prompt payment of all obligations and

  liabilities under the Agreement, including installment payments, and guarantees to punctually
                                                 2

                                            GRIFFIN & SERRANO, P.A.
                                     707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR,
                  FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
Case 1:21-cv-20967-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 3 of 4




  pay any obligations requiring payment of money under the Agreement, without any abatement,

  reduction, setoff, defense counterclaim or recoupment. Exhibit A – Sec. 1.

          10.     TORRE agreed that her obligations under the Guaranty were absolute,

  unconditional, joint and several. To wit, TORRE agreed that her obligations as Guarantor, “are

  absolute, unconditional and irrevocable, may not be cancelled, terminated repudiated of

  rescinded for any reason and shall be joint and several with each Guarantor executing this

  Guaranty [TORRE being the only Guarantor] and each other party that may be liable, directly, or

  indirectly for the payment…” Exhibit A, Section 2.

          11.     On July 12, 2020, the Parties entered into an Amendment to the Promissory Note

  (Exhibit E), whereby the parties modified the principal amount of note and payment schedule as

  follows:

                  …the original Principal Amount of the Note shall be reduced to
                  $3,845,000.00. For the next seven (7) months (the period from July 2020
                  through January 2021), the monthly payment shall be $80,000.00/month.
                  For the following month (February 2021), the payment shall be $90,000…
                  Except as specifically modified and amended herein, all other terms,
                  conditions and covenants contained in the Note shall remain in full force
                  and effect. Exhibit E ¶2 and 4.

          12.     From October 2020 to the date of this Complaint, Borrower has refused to make

  any of the monthly payments set forth in the Promissory Note, or the Amendment to the

  Promissory Note, in default of the payment obligations. Buyer’s default triggers the personal

  guarantee provisions of the Guaranty and obligates TORRE in accordance with Exhibit A.



                                  COUNT I - BREACH OF GUARANTY

          13.      Plaintiff SMB hereby re-incorporates all allegations in paragraphs 1 through 11

  as if fully set forth herein.
                                                          3

                                            GRIFFIN & SERRANO, P.A.
                                     707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR,
                  FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
Case 1:21-cv-20967-XXXX Document 1 Entered on FLSD Docket 03/11/2021 Page 4 of 4




         14.      TORRE individually as the Guarantor executed and entered into the Guaranty

  attached hereto as Exhibit A individually and personally guaranteeing the obligations set forth

  therein.

         15.      TORRE has breached the terms of the Guaranty by failing to deliver the prompt

  payment to SMB payable in connection with the Agreement as set forth in Section 1 of the

  Guaranty. See Exhibit A.

         16.      As a direct and proximate cause of TORRE’S breach of the Guaranty, SMB has

  sustained damages, which continue to accrue.

         WHEREFORE, Plaintiff SMB G-IV VIII, LLC respectfully seeks judgment against ISIS

  DE LA TORRE for all remedies available and recoverable damages, including but not limited to:

               a. Unpaid installments;

               b. Acceleration of principal balance;

               c. Interest in accordance with Section 5 of the Guaranty and with Florida law;

               d. Attorney’s fees in accordance with Section 5 of the Guaranty.

         Respectfully submitted this March 11, 2021.


                                                      GRIFFIN & SERRANO, P.A.
                                                      Attorneys for SMB
                                                      Blackstone Building, Sixth Floor
                                                      707 Southeast 3rd Avenue
                                                      Fort Lauderdale, Florida 33316
                                                      Phone: (954) 462-4002
                                                      Fax: (954) 462-4009

                                                      /S/ Juan R. Serrano
                                                      ______________________________
                                                      Juan R. Serrano
                                                      Florida Bar No. 319510
                                                      Andres Millon
                                                      Florida Bar No. 112649
                                                          4

                                            GRIFFIN & SERRANO, P.A.
                                     707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR,
                  FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
